DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 10/23/2018 and the Remarks and Amendments filed on 9/24/2021.  Acknowledgement is made with respect to a claim for priority to Korean Application KR10-2017-0142570 filed on 10/30/2017.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is 

Claim 1
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[d]etermining a pruning index indicating a weight location where pruning is to be performed commonly within the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index indicating a weight location where pruning is to be performed, which is an evaluation or observation capable of being practically 
[p]erforming a Winograd-based convolution operation by pruning a weight corresponding to the determined pruning index with respect to each of the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for performing a winograd based convolution operation.  For example, the mathematical concept of performing the winograd-based convolution is represented by the equation found in paragraph [0067] of the originally filed specification.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional element consists of “obtaining a plurality of kernels and an input feature map”.  The additional element of “obtaining a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)). Thus the additional element does not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, this additional element does not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “obtaining a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)).   Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “obtaining the plurality of kernels and the input feature map by performing a Winograd Transform on the another plurality of kernels and the another input feature map”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a Winograd transform on another plurality of kernels.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “obtaining another of a plurality of kernels and another input feature map in a convolution layer” (which is mere data gathering under MPEP 2106.05(g)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “determining the pruning index from among indexes indicating respective locations of weights within a kernel”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 4
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “computing a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel; and determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable interpretation in light of the specification, the limitation “computing a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel” encompasses the mathematical concept of computing a representative value of weights. Under its broadest reasonable interpretation in light of the specification, the limitation “determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes” encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights.”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “determining as the pruning index at least one index, from among the indexes, having a representative value less than a predetermined threshold”. Under its broadest reasonable interpretation in light of the specification, the limitation encompasses the mental process of determining a pruning index based on a threshold, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 7
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “obtaining a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; computing a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map; and determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable interpretation in light of the specification, the limitations “obtaining a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; computing a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map” encompass the mathematical concepts of computing a representative value of elements and performing a elementwise multiplication operation. Under its broadest reasonable interpretation in light of the specification, the limitation “determining the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes” encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 8
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “grouping the plurality of kernels into a plurality of kernel groups and determining a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group, and the performing comprises performing the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index”.  Under its broadest reasonable interpretation in light of the specification, the limitation “performing the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index” encompasses the mathematical concept of performing the winograd-based convolution operation. Under its broadest reasonable interpretation in light of the specification, the limitations “grouping the plurality of kernels into a plurality of kernel groups and determining a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group” encompass the mental processes of determining a pruning index and grouping kernels, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “adjusting another weight with respect to each of the plurality of kernels based on a result of the Winograd-based convolution operation, for generating a trained kernel”. Under its broadest reasonable interpretation in light of the specification, the limitation encompasses the mental process of adjusting a weight based on an operation, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “performing another convolution operation with another of an input feature map using the trained kernel in an inference operation”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a convolution operation.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “obtaining the trained kernel” and “indicating a result of the inference operation” (which are extra solution activities such as mere data gathering and displaying results of the analysis under MPEP 2106.05(g)). Nothing in the claim integrates the abstract idea into 

Claim 11
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites the abstract ideas of claim 1 from which it depends.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to” (which represents no more than mere instructions to apply the judicial exception on a computer using generic computer components (see MPEP § 2106.05(f))). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 12
Step 1:  The claim recites an apparatus; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
[d]etermine a pruning index indicating a weight location where pruning is to be performed commonly within the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index indicating a weight location where pruning is to be performed, which is an evaluation or observation capable of being practically 
[p]erform a Winograd-based convolution operation by pruning a weight corresponding to the determined pruning index with respect to each of the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for performing a winograd based convolution operation.  For example, the mathematical concept of performing the winograd-based convolution is represented by the equation found in paragraph [0067] of the originally filed specification.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consists of “obtain a plurality of kernels and an input feature map” and “a processor”.  The additional element of “obtain a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)). The additional element of “a processor” is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional element of “obtain a plurality of kernels and an input feature map” is insignificant extra-solution activity in the form of mere data gathering (see MPEP § 2106.05(g)). The 

Claim 13
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determining the pruning index from among indexes indicating respective locations of weights within a kernel”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “compute a representative value of weights corresponding to a same index within the plurality of kernels, with respect to each of indexes within a kernel; and determine the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable interpretation in light of the specification, the limitation “compute a 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights.”  This limitation merely places restrictions on the type of data used in the analysis and does not negate the mental nature of the underlying process.
Step 2A Prong 2, Step 2B:  This claim recites “wherein the representative value is any one of a root- mean square of the weights, an average value of the weights, and a median value of weights” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 16
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “determine as the pruning index at least one index, from among the indexes, having a representative value less than a predetermined threshold”. Under its broadest reasonable interpretation in light of the specification, the limitation encompasses the mental process of determining a pruning index based on a threshold, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 17
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “obtain a plurality of middle maps by performing an elementwise multiplication operation between each of the plurality of kernels and the input feature map; compute a representative value of elements corresponding to a same index within the plurality of middle maps, with respect to each of indexes within a middle map; and determine the pruning index from among the indexes, based on the representative value computed with respect to each of the indexes”.  Under its broadest reasonable 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 18
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “group the plurality of kernels into a plurality of kernel groups; determine a pruning index for each of the plurality of kernels groups which is to be applied to each respective kernel group; and perform the Winograd-based convolution operation by pruning each of the plurality of kernel groups according to the determined pruning index”.  Under its broadest reasonable interpretation in light of the specification, the limitation “perform the Winograd-based convolution operation by pruning each of the 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “obtain the plurality of kernels and the input feature map in the Winograd convolution layer by performing a Winograd Transform on the obtained plurality of kernels and the obtained input feature map in the convolution layer”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing a Winograd transform on another plurality of kernels.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “obtain a plurality of kernels and an input feature map in a convolution layer” (which is mere data gathering under MPEP 2106.05(g)). Nothing in the claim integrates the 

Claim 20
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[d]etermining a pruning index:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper. For example, one can look up an index in a table and determine where to prune a weight.
[g]enerating a plurality of pruned kernels by pruning, for each of a plurality of kernels, a weight corresponding to the pruning index:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of pruning a weight corresponding to the pruning index, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
[g]enerating a plurality of output feature maps by performing an operation with respect to an input feature map and each of the plurality of pruned kernels: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for generating a plurality of output feature maps (which is based on a winograd based convolution operation).  For example, the 
Step 2A Prong 2:  The claim does not contain any additional elements that integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain any additional elements that provide significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 21
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “determining representative weights, wherein each representative weight is based on weights of the plurality of kernels corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index”. Under its broadest reasonable interpretation in light of the specification, the limitations encompass the mental processes of determining weights, selecting a weight, and determining an index corresponding to the selected weight, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “obtaining a plurality of middle maps by performing an operation between each of the plurality of kernels and the input feature map; determining representative weights, wherein each representative weight is based on weights of the plurality of middle maps corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index, wherein the generating of the plurality of output feature maps comprises performing an operation with respect to each of the plurality of middle maps and a predetermined matrix”. Under its broadest reasonable interpretation in light of the specification, the limitations “determining representative weights, wherein each representative weight is based on weights of the plurality of middle maps corresponding to a same index; selecting a representative weight from the representative weights; and determining an index corresponding to the selected representative weight as the pruning index” encompass the mental processes of determining weights, selecting a weight and determining an index corresponding to the selected weight, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper. Under its broadest reasonable interpretation in light of the specification, the limitations “obtaining a plurality of middle maps by performing an operation between each of the plurality of kernels and the input feature map” and “wherein the generating of the plurality of output feature maps comprises performing an operation with respect to each of the plurality of middle maps and a predetermined matrix” encompass the mathematical concepts of performing an operation between the kernels and input feature map (which is described as an 
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 23
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
[g]rouping a plurality of kernels into a plurality of kernel groups:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of grouping kernels, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper. 
[d]etermining a pruning index for each of the plurality of kernels groups:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining a pruning index for kernel groups, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
[p]runing, for each of the plurality of kernel groups, kernel weights corresponding to the pruning index: Under its broadest reasonable interpretation in 
[g]enerating a plurality of output feature maps by performing a convolution operation with respect to an input feature map and each of the plurality of kernels Under its broadest reasonable interpretation in light of the specification, this limitation encompasses a mathematical concept for generating a plurality of output feature maps (which is based on a winograd based convolution operation).  For example, the mathematical concept of generating the output feature maps is represented by the equation found in paragraph [0067] of the originally filed specification.
Step 2A Prong 2:  The claim does not contain any additional elements that integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain any additional elements that provide significantly more than that abstract idea.  As such, the claim is ineligible.

Response to Arguments

	Applicant’s arguments and amendments, filed on 9/24/2021, with respect to the objection to claim 23 have been fully considered and are persuasive.  The objection to claim 23 has been withdrawn.



Applicant’s arguments and amendments, filed on 9/24/2021, with respect to the 35 USC § 103 rejection of claims 1-23 have been fully considered and are persuasive.  

Performing a Winograd-based convolution operation by pruning a weight corresponding to a common pruning index within a plurality of kernels in a neural network, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.

The closest prior art of record Liu (“Pruning of Winograd and FFT Based Convolution Algorithm”) discloses a system for pruning a neural network using a winograd-based algorithm, but does not consider pruning the neural network using a specific pruning index common to a plurality of kernels in a neural network as claimed.

Accordingly, the 35 USC § 103 rejection of claims 1-23 has been withdrawn.

Applicant’s arguments and amendments, filed on 9/24/2021, with respect to the 35 USC § 101 rejection of claims 1-23 have been fully considered and are not persuasive.  



Specifically, on page 9, last paragraph of the remarks, Applicant argues that the limitation “determining a pruning index . . . within the plurality of kernels” of claim 1 “cannot practically be performed in the human mind”. Examiner respectfully disagrees.  Applicant has not provided any specific evidence from the specification or argument as to why the limitation “determining a pruning index . . . within the plurality of kernels” is not an observation or evaluation that cannot be practically performed in the human mind with the assistance of pen and paper.  Applicant rather has made a blanket assertion that the limitation cannot be performed in the human mind without more.  Accordingly, this argument to this limitation of claim 1 is not persuasive.

Beginning on page 9, §II of the remarks, Applicant argues, inter alia, that the independent claims do not recite any mathematical concepts based on Example 38, Example 41, and the October 2019 subject matter eligibility guidance.  Examiner respectfully disagrees.  Claim 1, specifically the limitation “performing a Winograd-based convolution operation . . . with respect to each of the plurality of kernels” is a mathematical concept written in a text format.  The performing of a “winograd-based convolution operation” is better evidenced as a mathematical concept in paragraph [0067] of the originally filed specification, which discloses a specific mathematical equation for performing the convolution operation.  Applicant has not provided any specific evidence from the specification or argument as to why the performing of a not be, under a broadest reasonable interpretation of the claim language, directed towards an abstract idea in the form of a mathematical concept written in text because the specification makes clear that the convolution operation is a mathematical calculation.  Accordingly, this argument to this limitation of claim 1 is not persuasive.

Beginning on page 12, §(i) of the remarks, Applicant argues that the present claims use the claimed features in a manner that imposes a meaningful limit on the claimed features.  Examiner respectfully disagrees.  Applicant has not provided any specific evidence from the specification or any specific argument for any element of a claim limitation to support this assertion. Accordingly, this argument is not persuasive.

Last, beginning on page 12, §(ii) of the remarks, Applicant argues that the present claims recite features that reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field.  Examiner respectfully disagrees.  Although Applicant has provided evidence from the specification as to an alleged improvement in the functioning of a computer, Applicant has failed to provide any specific evidence or arguments as to why the additional elements of the claim beyond the identified abstract ideas either integrate the abstract idea into a practical application or provide significantly more than an abstract idea.  The additional element of “obtaining a plurality of kernels and an input feature map”, identified as an additional element of claim 1 in the 101 rejection above, is extra solution activity in the form of data gathering, and under MPEP § 2106.05(g) cannot be said to integrate the 

In sum, Applicant’s arguments are not persuasive, and the 35 USC § 101 rejection of claims 1-23 STANDS.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127